Citation Nr: 0336669	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
Wolff Parkinson White syndrome.

2.  Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from May 1974 to 
March 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The veteran had a personal hearing with the undersigned Judge 
from the Board sitting in Washington, D.C. in March 2001.  In 
October 2001, the Board remanded the veteran's claims for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The Board again remanded the veteran's claims 
in May 2003 in order to obtain private outpatient treatment 
and hospital records.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
Wolff Parkinson White syndrome.  The Board finds favorably on 
that issue.  The question of the merits of the claim for 
entitlement to service connection for Wolff Parkinson White 
syndrome as well as the claim for entitlement to service 
connection for endometriosis both require additional 
development, as discussed in the REMAND section below.

In addition, the Board notes that the veteran filed a claimed 
for entitlement to a permanent and total disability rating 
for non-service connected pension purposes in October 1999.  
The Board refers that claim to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a July 1997 Board decision, the veteran's claim for 
entitlement to service connection for Wolff Parkinson White 
syndrome was found not well grounded.

2.  Additional evidence submitted since the July 1997 Board 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for Wolff Parkinson White syndrome.


CONCLUSION OF LAW

1.  New and material evidence has been submitted since the 
Board's July 1997 rating decision to reopen the veteran's 
claim for entitlement to service connection for Wolff 
Parkinson White syndrome.  38 U.S.C.A § 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1995, the RO denied service connection for a 
Wolff Parkinson White syndrome.  The veteran was notified of 
this decision as well as her procedural and appellate rights 
by a letter that same month.  After filing a Notice of 
Disagreement in April 1995 and receiving a Statement of the 
Case issued in June 1995 by the RO, the veteran formally 
appealed the denial of her claim for service connection in 
June 1995.  In July 1997, the Board issued a decision, which 
found that her claim for entitlement to service connection 
for Wolff Parkinson White syndrome was not well grounded. 

The veteran petitioned to reopen her claim for entitlement to 
service connection for Wolff Parkinson White syndrome in 
November 1997.  This appeal arises from the continued denial 
to reopen her claim for entitlement to service connection for 
Wolff Parkinson White syndrome in May and September 1999 
rating decisions.

As noted above, in a July 1997 decision, the Board denied the 
veteran's claim of entitlement to service connection Wolff 
Parkinson White syndrome.  When a claim is disallowed by the 
Board of Veterans' Appeals, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
may be considered.  See 38 U.S.C.A. § 7104(b) (West 2002).  
However, when a claimant requests that a claim be reopened 
after an appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
as to whether it provides a basis for allowing the claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 
(2003).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Records submitted after the Board's decision in July 1997 are 
considered new.  These records include statements from 
multiple private treatment providers, VA treatment records, a 
hearing transcript, lay statements, and the veteran's own 
statements.  

After reviewing the record, the Board concludes that the 
additional evidence includes evidence that is new and 
material.  The file contains an October 1999 statement from a 
private physician, Dr. Nagalla, which notes that the veteran 
was diagnosed with her claimed disability shortly after 
separation from service.  In addition, the veteran has 
submitted multiple lay statements from her daughter dated in 
August and September 1999 which describe the types of medical 
treatment sought by the veteran for her claimed disability as 
well as symptoms of her disability.  These pieces of evidence 
are considered material because they bear directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for Wolff Parkinson White 
syndrome.  

The Board finds that the evidence received since July 1997 is 
new and material and does serve to reopen a claim for 
entitlement to service connection for Wolff Parkinson White 
syndrome.  In addition, the Board is remanding the veteran's 
claim to the RO and ordering additional development on the 
issue of entitlement to service connection for Wolff 
Parkinson White syndrome.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for Wolff 
Parkinson White syndrome.  To this extent, the appeal is 
allowed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

This case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should request all records, 
which document the veteran's claimed 
disabilities of Wolff Parkinson White 
syndrome and endometriosis from the 
Social Security Administration.

3.  After having the veteran execute an 
authorization and consent release form, 
the RO should again attempt to obtain 
copies of the her hospital treatment 
records dated in February and March 2000 
from Natchitoches Parish Hospital - 
Natchitoches, LA 71457 for a hysterectomy 
performed by Dr. Miller.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
Wolff Parkinson White syndrome and 
entitlement to service connection for 
endometriosis.  If the claims remain 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and her representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAHGER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



